Case 1:17-cr-00475-WFK-SJB Document 115 Filed 12/17/20 Page 1 of 2 PageID #: 686


                                                                                    Colson Law PLLC
                                                                                    80 Broad Street, 19th Floor
                                                                                    New York, NY 10004
                                                                                    (212) 257-6455
                                                                                    www.colsonlaw.com




                                                  December 17, 2020

 By ECF

 Honorable William F. Kuntz
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, N.Y. 11201

        Re:    United States v. Dilshod Khuanov, 17 Cr. 475 (WFK)

 Dear Judge Kuntz:

        We write to advise the Court that Mr. Khusanov contracted COVID-19 at the MDC in
 late November 2020 and has suffered a long, serious illness with multiple symptoms, including
 body pains, headaches, and sinus congestion. During a legal call this morning, Mr. Khusanov
 reported that his symptoms have abated in recent days but that he continues to experience sinus
 pain. We do not know whether he will suffer any long-term effects. However, as the Court is
 aware, Mr. Khusanov does have a history of asthma.

         It is our understanding that, before the recent wave of infections, some guards at the
 MDC did not wear masks or did not wear them properly. We further understand that many
 inmates who have tested positive for COVID-19 have remained housed with those who have
 tested negative. Mr. Khusanov does not know how he contracted the virus but believes he may
 have infected his cellmate, who apparently tested negative in early December and later became
 ill.

         We hope the Court will take an active interest in assuring that the conditions that
 precipitated the current outbreak, jeopardizing the well-being of both inmates and staff, are
 swiftly remedied so that others at the MDC are spared Mr. Khusanov’s fate.


                                                  Respectfully submitted,

                                                  /s/

                                                  Deborah Colson
                                                  Richard Levitt
                                                  Attorneys for Mr. Khusanov
Case 1:17-cr-00475-WFK-SJB Document 115 Filed 12/17/20 Page 2 of 2 PageID #: 687




 cc: AUSA Doug Pravda
     AUSA Matthew Haggans
     AUSA David Kessler
     AUSA Jonathan Algor
